PER CURIAM.
Following a grievance complaint filed by The Florida Bar, the appointed referee recommended that the respondent be found *69guilty of a violation of Disciplinary Rule 2-110(A)(3) of the Florida Bar Code of Professional Responsibility.1
Mr. Fussell did return unearned fees to his former client, but he was several months late in doing so. For this dereliction of his responsibilities the referee recommended a public reprimand. The record supports the referee’s recommendation and it is adopted.
Unearned fees do not belong to a lawyer when the attorney-client relationship ends. The lawyer has no further custodial rights to these funds. For the welfare of clients, as well as the image of the individual lawyer and of the organized bar, a prompt refund of unearned fees is dictated.
William T. Fussell is hereby publicly reprimanded for his failure to faithfully comply with this responsibility. Costs are assessed against him in the sum of $876.76.
SUNDBERG, C. J., and ADKINS, OVERTON and McDONALD, JJ., concur.
BOYD, J., dissents.

. D.R. 2-110(A)(3) reads: A lawyer who withdraws from employment shall refund promptly any part of a fee paid in advance that has not been earned.